United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
West Paducah, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1011
Issued: March 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 17, 2018 appellant filed a timely appeal from a February 22, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On February 22, 2017 appellant, then a 62-year-old boilermaker, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral hearing loss due to factors of his
federal employment. He noted that he first became aware of his hearing loss on March 30, 2015
1

5 U.S.C. § 8101 et seq.

and first realized its relation to his federal employment on March 15, 2016. Appellant retired from
the employing establishment on March 31, 2017.
In a February 27, 2017 development letter, OWCP advised appellant of the type of
evidence needed to establish his claim and provided a questionnaire for his completion. It afforded
him 30 days to submit the requested information. In a separate letter of even date, OWCP
requested that the employing establishment address the accuracy of appellant’s allegations and
describe his workplace exposure to hazardous noise.
OWCP subsequently received a statement wherein appellant related his employment
history. Appellant noted that he had worked as a boilermaker at various locations from 1995 to
the present, with intermittent breaks in employment. He indicated that he worked in the
powerhouse basement around hazardous noise and loud machinery including: changing heads and
gaskets; flushing coolers; fixing leaks on boiler feed pumps; changing belts on primary air fans;
changing pulverizer balls; replacing links on drag chains; repairing steam leaks on steam lines and
soot blowers; and using grinders, cut off saws, needle guns, jitterbug, shear, ironworker,
jackhammers, and hydraulic presses in the shop area. Appellant further indicated that he had no
previous hearing problems and noted occasional hunting as a hobby. He attributed his hearing loss
to his federal employment on March 15, 2016 when his ears began to ring continuously and he had
to progressively increase the volume on the television.
The employing establishment subsequently provided appellant’s employment history for
intermittent dates from November 21, 1987 to December 2016. Its medical records from
September 24, 1981 to June 30, 2000 noted an initial employment examination, yearly physical
examinations, and treatment for burns and cuts.
In an audiometric evaluation dated April 26, 2000, appellant reported nonoccupational
activities of hunting and shooting for 40 years, and exposure to loud music, home power tools,
home tractor and machinery, power boats, and motorcycles over a 20-year period. In a medical
examination record dated June 30, 2000, he indicated that he had a history of hearing loss in his
right ear.
The employing establishment referred appellant to Dr. Whitney R. Mauldin, an audiologist,
for an audiological examination. In a report dated April 26, 2017, Dr. Mauldin indicated that he
had a history of federal employment for various periods from September 1981 to December 1991
and from June 2000 to March 2017. From December 1991 to June 2000, appellant worked in
nonfederal employment. Dr. Mauldin opined that he did not meet the criteria to establish that his
hearing loss was causally related to exposure to noise at work. She noted that appellant’s baseline
hearing examination was performed on December 19, 2001. Dr. Mauldin summarized the results
of audiograms obtained from December 19, 2001 to March 31, 2017. She noted that appellant
reported using hearing protection from April 5, 2009 to March 31, 2017 in the form of push-in
devices, ear soft plugs, ear express pod plugs, ultra-fit plugs, and ear soft super fit plugs.
Dr. Mauldin described his nonoccupational noise exposure, including exposure to firearms, chain
saws, farm machinery, power tools, and noise exposure at another company for various dates from
2009 to 2016.

2

By decision dated May 5, 2017, OWCP denied the claim finding that the factual evidence
of record was insufficient to establish that the alleged employment factors occurred as described.
On November 30, 2017 appellant requested reconsideration.
In a statement dated March 21, 2017, appellant’s supervisor noted that the employing
establishment employees had been provided with hearing protection options since 1972. He
indicated that as part of its safety procedures appellant had received annual training regarding
levels of noise considered hazardous. The manager confirmed that appellant’s description of his
job titles was accurate. He further noted as a boilermaker that appellant would have worked around
air-operated valves, boiler feed pumps, pulverizers, air compressors, and draft fans. The manager
indicated that the ambient noise level in any of appellant’s work environments could range from
40 to 90 decibels (dBs), but with mandatory hearing protection the ambient noise was reduced by
28 to 33 dBs. He advised that appellant would be exposed for a maximum of six hours on a regular
workday.
On December 7, 2017 the employing establishment appellant had been an employee from
September 24, 1981 to November 21, 1987 at an unspecified job. Appellant worked for the
employing establishment as a boilermaker from September 27 to October 22, 1988, November 14
to December 10, 1988, January 20 to April 29, 1989, May 22 to June 3, 1989, July 19, 1989 to
June 29, 1991, and from August 29 to December 14, 1991. He performed nonfederal employment
from December 14, 1991 to June 19, 2000. Appellant again worked for the employing
establishment as a boilermaker/maintenance technician from June 19, 2000 to September 20, 2014,
as a fossil mechanic technician from September 20, 2004 to July 14, 2014, and as a boilermaker
from June 14, 2014 to March 31, 2017, the date he retired. The employing establishment provided
objective sound level measurements conducted for his job title and noted that he used ear plugs
during his federal employment. It advised that medical records demonstrated preexisting hearing
loss, including a baseline examination dated December 19, 2001. The employing establishment
noted that appellant had indicated that he was exposed to loud noise outside of his employment,
including noise from farm machinery, power tools, loud music, and firearms.
An audiogram conducted by an audiologist on December 11, 2017 revealed mild-tomoderate sensorineural hearing loss bilaterally with amplification indicated.
On January 25, 2018 OWCP referred appellant to Dr. Rudolf J. Triana, a Board-certified
otolaryngologist, for a second opinion examination. In an accompanying statement of accepted
facts (SOAF), it indicated that he had worked for the employing establishment for intermittent
dates from 1995 to 2007 and that he had no history of nonfederal employment.
In a February 19, 2018 report, Dr. Triana discussed appellant’s primary complaint of
tinnitus that had begun two years earlier. He diagnosed binaural hearing loss. Dr. Triana advised
that the external auditory canals were dry and he noted reduced drum motility without evidence of
acoustic neuroma or Meniere’s disease. Audiometric testing performed for him on February 8,
2018 at the frequency levels of 500, 1,000, 2,000, and 3,000 hertz revealed the following losses:
right ear 30, 25, 30, and 50 dBs; left ear 30, 25, 30, and 60 dBs. Dr. Triana indicated that there
was no audiometric evaluation noted at the beginning of federal employment, but that appellant
had reported on intake forms that he had a long history of hearing loss secondary to work exposure,

3

firearm use, and loud music. He opined that it was unlikely that workplace exposure was of
sufficient intensity and duration to have caused the loss in question, noting that appellant had worn
mandatory hearing protection and had not complained of hearing issues prior to retirement.
Dr. Triana advised that appellant had a history of 20 years of exposure to firearms, loud music,
equipment, and race cars and had complained of hearing problems prior to his federal employment.
He opined that the sensorineural hearing loss was not due to noise exposure encountered in
appellant’s federal employment. Dr. Triana advised that the current audiogram showed bilateral
symmetric sensorineural hearing loss, worse in the higher frequencies. He recommended lipo
flavonoids for tinnitus and mandatory hearing protection when operating machinery, discharging
firearms, and listening to loud music.
By decision dated February 22, 2018, OWCP modified the May 5, 2017 decision finding
that appellant had established that the employment factors occurred as alleged. However, the claim
remained denied as the medical evidence of record was insufficient to establish that the hearing
loss was causally related to workplace noise exposure. OWCP afforded the weight of the medical
evidence to Dr. Triana’s February 19, 2018 report in which he opined that appellant’s current
hearing loss was not due to noise exposure from federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5

2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

4

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.6 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained noise exposure during the course of his federal
employment and referred him, together with a SOAF, to Dr. Triana for a second opinion
examination to determine whether he had sustained hearing loss causally related to his accepted
noise exposure. The SOAF provided to Dr. Triana indicated that he had worked for the employing
establishment for intermittent dates from 1995 to 2007 and that he had no history of nonfederal
employment. The employing establishment, however, advised that it had employed appellant from
September 24, 1981 to November 21, 1987 in an unspecified position. Appellant subsequently
worked for the employing establishment as a boilermaker from September 27 to October 22, 1988,
November 14 to December 10, 1988, January 20 to April 29, 1989, May 22 to June 3, 1989,
July 19, 1989 to June 29, 1991, August 29 to December 14, 1991, June 19, 2000 to September 20,
2014, and June 14, 2014 to March 31, 2017. He additionally worked for the employing
establishment as a fossil mechanic technician from September 20, 2004 to July 14, 2014.
Appellant worked in nonfederal employment from December 1991 to June 2000.
In a report dated February 19, 2018, Dr. Triana diagnosed bilateral sensorineural hearing
loss unrelated to noise exposure during the course of appellant’s federal employment. He noted
that appellant had an extensive history of noise exposure to firearms, loud music, equipment, and
race cares. Dr. Triana determined that appellant’s workplace exposure was likely insufficient to
have caused the loss in question as appellant had used hearing protection. He further opined that
appellant had complained of hearing issues prior to beginning federal employment.
It is OWCP’s responsibility to provide a complete and proper frame of reference for a
physician by preparing a SOAF.8 OWCP’s procedures dictate that when an OWCP medical
adviser, second opinion specialist or referee physician renders a medical opinion based on a SOAF
which is incomplete or inaccurate or does not use the SOAF as the framework in forming his or
her opinion, the probative value of the opinion is seriously diminished or negated altogether.9

6

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388 (2008).

7

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990); C.D., Docket No. 18-1652 (issued June 26, 2019).
9

Id.; see also N.W., Docket No. 16-1890 (issued June 5, 2017).

5

As Dr. Triana relied upon an inaccurate SOAF, his opinion is of diminished probative
value. He opined that appellant’s sensorineural hearing loss was not due to noise exposure
encountered in his federal employment, noting that he had complained of hearing problems prior
to his federal employment. As discussed, however, Dr. Triana did not demonstrate knowledge that
appellant’s federal employment began in 1981 or that he began working as a boilermaker in 1988.
He failed to rely upon a complete and accurate employment history, and thus his opinion is of
diminished probative value.11
10

It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares the
responsibility in the development of the evidence.12 Once OWCP undertook development of the
evidence by referring appellant to a second opinion physician, it had the duty to secure an
appropriate report addressing the relevant issues.13 As Dr. Triana did not base his report on an
accurate factual history, the case will be remanded to OWCP for further development of the
medical evidence.
On remand OWCP should prepare an updated SOAF that includes appellant’s dates of
employment at the employing establishment and in nonfederal employment with accompanying
noise exposure data. It should then obtain a rationalized opinion regarding whether his hearing
loss was causally related to factors of his federal employment.
CONCLUSION
The Board finds that the case is not in posture for decision.

10

Id.; see also Y.D., Docket No. 17-0461 (issued July 11, 2017).

11

See S.T., Docket No. 18-1144 (issued August 9, 2019) (medical opinions based on an incomplete or inaccurate
history are of limited probative value).
12

See D.M., Docket No. 19-1181 (issued December 2, 2019).

13

S.S., Docket No. 18-0397 (issued January 15, 2019); Richard F. Williams, 55 ECAB 343 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

